EXHIBIT 10.2 Big Three Restaurants, Inc. 9085 Charles E. Limpus Road Orlando, Florida 32836 Telephone:516-375-6649 February 20, 2013 To: JanetBoyle, John P. Day, Christopher M. Gaus, Louise Proffer, Eugene W. Santalucia Cc: Adam VonRomer Re: Big Three's Proposed Purchase of Mango's Las Olas Ladies & Gentlemen, Big Three Restaurants, Inc., has a desire to acquire 100% of shares of 904 Las Olas, Inc. This document is intended to provide you with several options for your consideration. I have been provided historical revenue and profit numbers on your business. I am recapping this information in the chart below because, as each of you may be aware, a multiple will be applied to each of my proposed structures. Additionally, I want to insure that no interested party disputes the numbers I have been provided. During my limited Due Diligence of Mango's it is my opinion that the interior space of the facility needs a fresh new look. Competition has become more prevalent in the immediate area with some of the new competitors having very deep pockets. The economy is in turmoil, which has caused increases in food costs, transportation expense and disposable goods. The consumer is still eating out, however they are much more cautious. They have higher value expectations and are more willing to test less expensive alternative restaurants. As I was told, several years ago Mango's profits were double what you enjoyed in 2012. I anticipate a continued decline in profit for several years to come unless a significant capital investment is made in Mango's to keep and attract new customers. Therefore my proposed structures will be reflective of some of the aforementioned factors. Year Gross Revenue Net Profit Proposed Structure #1:(Less Cash/Higher Multiple/Warrants) $785,000 x 3.2 $2,512,000 Purchase Price Cash[interlined with initials] Cash Down Seller Financing 2.9% annual interest payable interest only quarterly payments starting month 15 from date of closing. The principal amountwill balloon 60-months from the date of closing. Warrant Kicker: Warrants will have a face value of $750,000 with a 20% discount to the market as quoted on the OTCMarkets.com web sitefor the 20-day trading average closing price prior to exercise. Warrants cannot be exercised during the first 36-months and must be exercised prior to 60-months. Additional Terms: The purchase contract will have no pre-payment provision. Sellers willhave a pre-written forbearance agreement which will provide language ifBig Three misses two consecutive payment obligations or is 90-days late paying the principal amount, the sellers will get the Company back without litigation. Big Three would have the right to employ certain key personal it deems necessary for a smooth transition which may include current shareholders or their spouses. Proposed Structure #2:(More Cash/Lower Multiple/Warrants) $785,000 x 3.0 $2,355,000 Purchase Price Cash Down Seller Financing 2.9% annual interest payable interest only quarterly payments starting month 15 from date of closing. The principal amountwill balloon 60-months from the date of closing. Warrant Kicker: Warrants will have a face value of $500,000 with a 20% discount to the market as quoted on the OTCMarkets.com websitefor the 20-day trading average closing price prior to exercise.Warrants cannot be exercised during the first 36-months and must be exercised prior to 60-months. Additional Terms: The purchase contract will have no pre-payment provision. Sellers willhave a pre-written forbearance agreement which will provide language ifBig Three misses two consecutive payment obligations or is 90-days late paying the principal amount, the sellers will get the Company back without litigation. Big Three would have the right to employ certain key personal it deems necessary for a smooth transition which may include current shareholders or their spouses. Proposed Structure #3:(Much More Cash/Lower Multiple/Lower Warrants) $785,000 x 2.8 $2,198,000 Purchase Price Cash Down Seller Financing 2.9% annual interest payable interest only quarterly payments starting month 15 from date of closing. The principal amountwill balloon 60-months from the date of closing. Warrant Kicker: Warrants will have a face value of $250,000 with a 20% discount to the market as quoted on the OTCMarkets.com websitefor the 20-day trading average closing price prior to exercise.Warrants cannot be exercised during the first 36-months and must be exercised prior to 60-months. Additional Terms: The purchase contract will have no pre-payment provision. Sellers willhave a pre-written forbearance agreement which will provide language ifBig Three misses two consecutive payment obligations or is 90-days late paying the principal amount, the sellers will get the Company back without litigation. Big Three would have the right to employ certain key personal it deems necessary for a smooth transition which may include current shareholders or their spouses. Proposed Structure #4:(All Cash/Lowest Multiple/ No Warrants) $785,000 x 2.5 $1,962,000 Purchase Price Cash Down $-0-
